Dibell, C.
Action to recover for merchandise sold-to defendant Alberto and! another alleged to be copartners; trial to the court without a jury;: finding against Alberto for $104.34; appeal by Alberto from order denying his motion for a new trial.
The evidence came largely through interpreters and is in some confusion. At one time Alberto and his codefendant were apparently copartners in a small store. "When there they dealt with the plaintiff. The store business amounted to nothing and Alberto quit and went to work on the railroad. It does not seem that he put any money into- the business and the arrangement between the two de*438fendants is quite indefinite. His so-called partner afterwards moved a few blocks along tbe street to a new location and put Alberto’s name in a copartnership sign. When Alberto discovered this he protested and his codefendant promised not to make use of it. The goods for which claim is now made were sold at the new place. The testimony is that they were sent c. o. d. We have examined the evidence with painstaking care. The' only question is whether it is sufficient to sustain the finding of the trial court. It is not.
Order reversed.